United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1587
                         ___________________________

                                   Renae Strain

                                      Plaintiff - Appellant

                                         v.

                      Safeco Insurance Company of Illinois

                                     Defendant - Appellee
                                  ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: June 11, 2019
                            Filed: September 3, 2019
                                 [Unpublished]
                                 ____________

Before GRUENDER, ARNOLD, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      After suffering severe injuries in a car accident, Renae Strain sought
underinsured-motorist benefits from her family’s insurer, Safeco Insurance
Company, because the limits of the other driver’s policy were too low to fully cover
her injuries. Although Safeco paid her the policy maximum of $100,000, she
demanded three times that amount because her family had three cars insured under
the policy. The district court 1 determined that the policy prohibits this sort of
“stacking,” and we agree.

       This case presents a straightforward question of contract interpretation that
we review de novo. See Elec. Power Sys. Int’l, Inc. v. Zurich Am. Ins., 880 F.3d
1007, 1009 (8th Cir. 2018). Missouri law governs the policy, so we apply the plain
and ordinary meaning of the terms used, looking to the policy “as a whole” and
resolving any ambiguities in favor of the insured. Ritchie v. Allied Prop. & Cas.
Ins., 307 S.W.3d 132, 135 (Mo. banc 2009).

      The policy sets a “maximum limit” of $100,000 “for all damages . . . arising
out of bodily injury sustained by any one person in any one accident.” (emphasis
omitted). It goes on to say that, even if “more than one vehicle is insured under this
policy . . . , the limits applicable to Underinsured Motorists Coverage may not be
stacked.” (emphasis added).

       No other provision in the policy overcomes this express prohibition on
stacking. See Midwestern Indem. Co. v. Brooks, 779 F.3d 540, 546 (8th Cir. 2015).
Strain relies on a provision that says that “[a]ny underinsured motorist insurance we
provide with respect to a vehicle [the insured does] not own shall be excess over any
collectible underinsured motorist insurance providing coverage on a primary basis.”
The Missouri Supreme Court has held that this sort of language, on its own, can
create ambiguity on whether coverage can be stacked. See Ritchie, 307 S.W.3d at
137–39. But unlike the policy in Ritchie, Strain’s policy immediately clarifies this
statement by saying that “the maximum limit of [Safeco’s] liability shall not exceed
the highest limit applicable to any one auto,” which in this case was $100,000. This
clarification, along with the provision expressly forbidding stacking, eliminates any
ambiguity. See, e.g., Country Preferred Ins. v. Lee, 918 F.3d 587, 588 (8th Cir.
2019) (per curiam) (interpreting a policy provision limiting coverage to “the highest


      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
                                       -2-
applicable limit of liability under any one policy”). Given the policy’s clear
language on this point, we conclude that stacking is unavailable. See Brooks, 779
F.3d at 546.

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                       -3-